Exhibit 10.2

NINTH AMENDMENT OF AMENDED AND RESTATED
REVOLVING CREDIT AGREEMENT
 
 
THIS NINTH AMENDMENT OF AMENDED AND RESTATED REVOLVING CREDIT AGREEMENT (this
“Amendment”) is entered into effective May 12, 2014, between ALAMO GROUP INC., a
Delaware corporation (“Borrower”), each of the banks or other lending
institutions that is a signatory to this Amendment (collectively, “Lenders”),
and BANK OF AMERICA, N.A., a national banking association, as Administrative
Agent (in such capacity, together with its successors and permitted assigns,
“Administrative Agent”).


R E C I T A L S


A.           Reference is hereby made to that certain Amended and Restated
Revolving Credit Agreement dated as of August 25, 2004, by and among Borrower,
Lenders, and Administrative Agent (as renewed, extended, modified, and amended
from time to time, the “Credit Agreement”), providing for a revolving line of
credit and a letter of credit facility.


B.           In connection with the Credit Agreement, and in order to evidence
Borrower’s obligations thereunder, Borrower executed and delivered to Lenders
(a) a Third Amended and Restated Revolving Credit Note dated March 28, 2011,
payable to the order of Bank of America, N.A. in the original principal amount
of $35,000,000 (the “Existing BofA Note”), (b) an Amended and Restated Revolving
Credit Note dated March 28, 2011, payable to the order of Wells Fargo Bank,
National Association in the original principal amount of $32,000,000 (the
“Existing Wells Note”), (c) a Third Amended and Restated Revolving Credit Note
dated March 28, 2011, payable to the order of Compass Bank in the original
principal amount of $17,000,000 (the “Existing Compass Note”), and (d) an
Amended and Restated Revolving Credit Note dated March 28, 2011, payable to the
order of Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland", New York Branch in the original principal amount of $16,000,000 (the
“Existing Rabobank Note” the Existing BofA Note, the Existing Wells Note, the
Existing Compass Note, and the Existing Rabobank Note are collectively, the
“Original Notes” and individually, an “Original Note”).


C.           Borrower has notified Administrative Agent and Lenders that Alamo
Group (USA) Inc., a Delaware corporation will purchase, either directly or
indirectly, one hundred percent (100%) of the equity interests in each of Howard
P. Fairfield, LLC, a Delaware limited liability company (“HPF”), Fond du Lac
Investments, LLC, a Wisconsin limited liability company (“FDL”), Super Products
LLC, a Delaware limited liability company (“Super Products”), Wausau-Everest
L.P., a Delaware limited partnership (“WELP”), Wausau Equipment Company, Inc., a
Delaware corporation (“WEC”), and Wausau-Everest GP, LLC, a Delaware limited
liability company (“WEGP;” HPF, FDL, Super Products, WELP, WEGP, and WEC are
collectively, the “Acquired Specialized Entities”), as more fully described in
that certain Membership Interests and Partnership Interests Purchase Agreement
dated February 24, 2014, by and among Alamo Group (USA) Inc., Specialized
Industries, LP, a Delaware limited partnership, and Borrower.


D.           Borrower has requested that Administrative Agent and Lenders agree
to release Alamo Group (SMC) Inc., a Nevada corporation (“SMC”) from its
Guaranty (the “SMC Guaranty Release”).


E.           Capitalized terms used herein shall, unless otherwise indicated,
have the respective meanings set forth in the Credit Agreement.


F.           Borrower, Administrative Agent, and Lenders desire to amend the
Credit Agreement to (a) increase the Aggregate Commitments to a maximum of
$250,000,000, (b) extend the current Maturity

 Ninth Amendment


 
 

--------------------------------------------------------------------------------

 

Date, (c) revise the current pricing, (d) modify certain financial covenants,
(e) add each of the Acquired Specialized Entities (defined below) to the
Obligated Group, (f) remove SMC from the Obligated Group and authorize the SMC
Guaranty Release, and (g) other changes as set forth in this Amendment, in each
case, subject to the terms and conditions set forth herein.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


1.           Amendments to the Credit Agreement.


(a)           Paragraph C. of the Recitals of the Credit Agreement is hereby
deleted in its entirety and replaced with the following:


C.           The Company has requested that Lenders make available under this
facility $250,000,000, and give the Company the option to expand the facility by
$50,000,000, in two separate tranches of $25,000,000 each, up to an aggregate
amount of $300,000,000, at the Company’s election and pursuant to the terms of
this Agreement.


(b)           Section 1 of the Credit Agreement is hereby amended to delete the
definitions of “Eurodollar Rate,” “Obligated Group,” “Obligation,” “Other
Taxes,” “Prime Rate,” “Required Lenders,” “Revolving Credit Notes,” “Taxes,” and
“Termination Date” in their entirety and replace such definitions with the
following:


“Eurodollar Rate” means:


(a)           for any Interest Period with respect to a Eurodollar Advance, the
rate per annum equal to the London Interbank Offered Rate (“LIBOR”) or a
comparable or successor rate, which rate is approved by Administrative Agent, as
published on the applicable Bloomberg screen page (or such other commercially
available source providing such quotations as may be designated by
Administrative Agent from time to time) at approximately 11:00 a.m., London
time, two (2) Business Days prior to the commencement of such Interest Period,
for Dollar deposits (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period; and


(b)           for any interest calculation with respect to a Prime Rate Advance
on any date, the rate per annum equal to LIBOR, at or about 11:00 a.m., London
time determined two Business Days prior to such date for U.S. Dollar deposits
with a term of one month commencing that day;


provided that to the extent a comparable or successor rate is approved by
Administrative Agent in connection herewith, the approved rate shall be applied
in a manner consistent with market practice; provided, further that to the
extent such market practice is not administratively feasible for Administrative
Agent, such approved rate shall be applied in a manner as otherwise reasonably
determined by Administrative Agent.


“Obligated Group” means the Company and its Consolidated Subsidiaries, Alamo
Group (IA) Inc., a Nevada corporation; Alamo Group (TX), Inc., f/k/a Alamo
Industrial, Inc., a Texas corporation, successor in interest by conversion to
Alamo Group (TX) L.P.; Alamo Group (USA) Inc., a Delaware corporation; Alamo
Sales Corp., a Delaware corporation; Alamo Group (IL) Inc., a Delaware
corporation, f/k/a M&W Gear

 
 Ninth Amendment


 
2

--------------------------------------------------------------------------------

 

Company; Schulte (USA) Inc., a Florida corporation; Schwarze Industries, Inc.,
an Alabama corporation; Tiger Corporation, a Nevada corporation; Alamo Group
Services Inc., a Delaware corporation; Gradall Industries, Inc., formerly known
as Alamo Group (OH) Inc., a Delaware corporation; NP Real Estate Inc., an Ohio
corporation; Henke Manufacturing Corporation, a Kansas corporation; Nite-Hawk
Sweepers, LLC, a Washington limited liability company; Bush Hog, Inc. a Delaware
corporation, Terrain King Corporation, a Nevada corporation, Howard P.
Fairfield, LLC, a Delaware limited liability company, Fond du Lac Investments,
LLC, a Wisconsin limited liability company, Super Products LLC, a Delaware
limited liability company, Wausau-Everest L.P., a Delaware limited partnership,
Wausau-Everest GP, LLC, a Delaware limited liability company, Wausau Equipment
Company, Inc., a Delaware corporation, Tenco Industries, Inc., a Delaware
corporation, and any such other Person that the Company requests be included in
the Obligated Group on the prior written approval of the Required Lenders, which
approval shall not be unreasonably withheld.


“Obligation” means all present and future indebtedness, obligations, and
liabilities of the Company to Lenders or any of them, and all renewals and
extensions thereof, or any part thereof, arising pursuant to this Loan Agreement
or represented by the Notes, and all interest accruing thereon, all present and
future indebtedness, liabilities, and obligations (and all renewals and
extensions thereof or any part thereof) now or hereafter owed to any Lender or
any Affiliate of a Lender arising from, by virtue of, or pursuant to any
Financial Hedge entered into by any member of the Obligated Group, and
reasonable attorneys' fees incurred in the enforcement or collection thereof,
regardless of whether such indebtedness, obligations and liabilities are direct,
indirect, fixed, contingent, joint, several or joint and several; together with
all indebtedness, obligations and liabilities of the Company evidenced or
arising pursuant to any of the other Loan Documents, and all renewals and
extensions thereof, or part thereof; provided that the Obligation shall exclude
any Excluded Swap Obligation.


“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.


“Prime Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1%, (b) the rate of interest in effect
for such day as publicly announced from time to time by Bank of America as its
“prime rate”, and (c) the Eurodollar Rate plus 1.00%.  The “prime rate” is a
rate set by Bank of America based upon various factors including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate.  Any change in such rate
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change.


“Required Lenders” means, any combination of the Lenders (which must include
Administrative Agent) who collectively hold sixty percent (60%) of (a) the
Revolving Credit Commitments, or (b) if the Revolving Credit Commitments shall
have been terminated, then the aggregate unpaid principal amount of the
Revolving Credit Notes; provided that, the amount of any participation in any
Swing Line Loan and

 
 Ninth Amendment


 
3

--------------------------------------------------------------------------------

 

Unreimbursed Amounts that a Defaulting Lender has failed to fund that have not
been reallocated to and funded by another Lender shall be deemed to be held by
the Lender that is the Swing Line Lender or L/C Issuer, as the case may be, in
making such determination.


“Revolving Credit Notes” means collectively, (a) the Revolving Credit Notes
dated May 12, 2014, executed by the Company, substantially in the form of
Exhibit B attached hereto, one payable to each Lender, each in an amount equal
to the Revolving Credit Commitment of such Lender, all such notes as the same
may be amended, supplemented, modified or restated from time to time, evidencing
the obligation of the Company to repay the Revolving Credit Loan, and all
renewals, modifications and extensions thereof.


“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.


“Termination Date” means the earliest date on which any of the following events
occurs: (a) May 12, 2019; (b) the date that Required Lenders terminate their
commitment to lend hereunder, after the occurrence of an Event of Default; or
(c) such earlier date as may be agreed upon in writing by the Company and
Required Lenders.


(c)           Section 1 of the Credit Agreement is hereby amended to add the
following new definitions in the correct alphabetical order:


“Acquired Specialized Entities” means collectively, Howard P. Fairfield, LLC, a
Delaware limited liability company (“HPF”), Fond du Lac Investments, LLC, a
Wisconsin limited liability company (“FDL”), Super Products LLC, a Delaware
limited liability company (“Super Products”), Wausau-Everest L.P., a Delaware
limited partnership (“WELP”), Wausau-Everest GP, LLC, a Delaware limited
liability company (“WEGP”), and Wausau Equipment Company, Inc., a Delaware
corporation (“WEC”).


“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.


“Code” means the Internal Revenue Code of 1986.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 
 Ninth Amendment


 
4

--------------------------------------------------------------------------------

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.


“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans required to be funded by it hereunder within one Business Day of the
date required to be funded by it hereunder, (b) has notified the Company, the
Administrative Agent or the L/C Issuer in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Company, to confirm in writing to the Administrative Agent and the
Company that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Company), (d) has otherwise failed to pay over to Administrative
Agent or any other Lender any other amount required to be paid by it hereunder
within one Business Day of the date when due, unless the subject of a good faith
dispute, or (e) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity; provided that a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in that Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.  Any determination by Administrative Agent that a Lender is a Defaulting
Lender, and of the effective date of such status, shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender as of the date established therefor by Administrative Agent in
a written notice of such determination, which shall be delivered by
Administrative Agent to the Company and each other Lender promptly following
such determination.


“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.


“Excluded Swap Obligation” means, with respect to any Guarantor, any

 
 Ninth Amendment


 
5

--------------------------------------------------------------------------------

 

Indebtedness in respect of any Financial Hedge if, and to the extent that, all
or a portion of the Guaranty of such Guarantor of, or the grant by such
Guarantor of a security interest to secure, such Indebtedness in respect of any
Financial Hedge (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act
(determined after giving effect to Section 8.20  and any other “keepwell,
support or other agreement” for the benefit of such Guarantor and any and all
guarantees of such Guarantor’s Indebtedness in respect of any Financial Hedge by
other Loan Parties) at the time the Guaranty of such Guarantor, or a grant by
such Guarantor of a security interest, becomes effective with respect to such
Indebtedness in respect of any Financial Hedge. If any Indebtedness in respect
of any Financial Hedge arises under a master agreement governing more than one
swap, such exclusion shall apply only to the portion of such Indebtedness in
respect of any Financial Hedge that is attributable to swaps for which such
Guaranty or security interest is or becomes excluded in accordance with the
first sentence of this definition.


“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or (ii)
that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a Law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its Lending Office, except
in each case to the extent that, pursuant to Section 4.09(a)(ii), (a)(iii) or
(c), amounts with respect to such Taxes were payable either to such Lender's
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 4.09(e) and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA.


“FATCA” means Sections 1471 through 1474 of the Code, as of the Ninth Amendment
Effective Date (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), and any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.


“Foreign Lender” means (a) if the Company is a U.S. Person, a Lender that is not
a U.S. Person, and (b) if the Company is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Company is resident for tax purposes.  For purposes of this definition, the
United States, each State thereof and the District of Columbia shall be deemed
to constitute a single jurisdiction.


“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding Letter of Credit Exposure other than Letter of Credit Exposure as to
which such Defaulting Lender’s participation obligation has been reallocated to
other Lenders or

 
 Ninth Amendment


 
6

--------------------------------------------------------------------------------

 

Cash Collateralized in accordance with the terms hereof, and (b) with respect to
the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of Swing Line
Loans other than Swing Line Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Lenders in accordance
with the terms hereof.


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.


“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.


“L/C Issuer” means Administrative Agent in its capacity as the issuer of Letters
of Credit under this Agreement, and any successor issuer of such Letter of
Credit hereunder.


“Ninth Amendment Effective Date” means May 12, 2014.


“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.


“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Recipient” means Administrative Agent, any Lender, the L/C Issuer or any other
recipient of any payment to be made by or on account of any obligation of
Company hereunder.


“Sanction(s)” means any international economic sanction administered or enforced
by the United States Government (including without limitation, OFAC), the United
Nations Security Council, the European Union, Her Majesty’s Treasury or other
relevant sanctions authority.


“Specified Obligated Party” means any Loan Party that is not an Eligible
Contract Participant as defined in the Commodity Exchange Act  and as determined
prior to giving effect to Section 8.20 hereof or any other “keepwell, support or
other agreement” (as defined in the Commodity Exchange Act), or any similar
provision contained in any Guaranty).


“Specialized Acquisition” means the acquisition, directly or indirectly, by

 
 Ninth Amendment


 
7

--------------------------------------------------------------------------------

 

Alamo Group (USA) Inc., a Delaware corporation of one hundred percent (100%) of
the equity interests in each of the Acquired Specialized Entities, as more fully
described in that certain Membership Interests and Partnership Interests
Purchase Agreement dated February 24, 2014, by and among Alamo Group (USA) Inc.,
Specialized Industries, LP, a Delaware limited partnership, and the Company.


(d)           Section 2.01(b)(i) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(i)           Upon notice to Administrative Agent (which shall promptly notify
Lenders), the Company may from time to time, on no more than two (2) separate
occasions, request an increase in the aggregate Revolving Credit Commitments in
a maximum amount of up to $50,000,000, resulting in an increased aggregate
Revolving Credit Commitments of up to $300,000,000, provided that, (A) each
increase in the Revolving Credit Commitments shall be in the minimum amount of
$25,000,000, (B) after giving effect to the increase in the Revolving Credit
Commitments, the aggregate Revolving Credit Commitments do not exceed
$300,000,000, and (C) no Potential Default or Event of Default exists. At the
time of sending such notice, the Company (in consultation with Administrative
Agent) shall specify the time period within which each Lender is requested to
respond (which shall in no event be less than ten (10) Business Days from the
date of delivery of such notice to Lenders). Each Lender shall notify
Administrative Agent within such time period whether or not it agrees to
increase its Commitment, and, if so, whether by an amount equal to, greater
than, or less than its Pro Rata Share of such requested increase. Any Lender not
responding within such time period shall be deemed to have declined to increase
its Commitment. Administrative Agent shall notify the Company and each Lender of
Lenders’ responses to each request made hereunder.  To achieve the full amount
of a requested increase, the Company may also invite additional eligible
assignees to become Lenders. Any increase in the Revolving Credit Commitments
must be effected by an amendment that is executed in accordance with Section
12.01 by the Company, Administrative Agent, and the one or more Lenders who have
agreed to increase their Commitments or by new Lenders who have agreed to new
Commitments in accordance with Section 12.01.


(e)           Section 2.02(a)(ii) of the Credit Agreement is hereby deleted in
its entirety and replaced with the following:


(ii)           Administrative Agent shall not issue any Letter of Credit, if:


(A)            subject to Section 2.02(b)(iii), the expiry date of such
requested Letter of Credit would occur more than twelve months after the date of
issuance or last extension, unless the Required Lenders have approved such
expiry date;


(B)           the expiry date of such requested Letter of Credit would occur
after the Letter of Credit Expiration Date, unless all the Lenders have approved
such expiry date;


(C)           any order, judgment or decree of any Governmental Authority or
arbitrator shall by its terms purport to enjoin or restrain the L/C Issuer from
issuing the Letter of Credit, or any law applicable to the L/C Issuer or any
request

 
 Ninth Amendment


 
8

--------------------------------------------------------------------------------

 

or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the L/C Issuer shall prohibit, or request that
the L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon the L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which the L/C Issuer is not otherwise compensated hereunder) not in effect on
the Ninth Amendment Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Ninth
Amendment Effective Date and which the L/C Issuer in good faith deems material
to it;


(D)           the issuance of the Letter of Credit would violate one or more
policies of the L/C Issuer applicable to letters of credit generally; or


(E)           any Lender is at that time a Defaulting Lender, unless the L/C
Issuer has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to the L/C Issuer (in its sole discretion) with the Company or such
Lender to eliminate the L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.06(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other Letter of Credit Exposure as to which the
L/C Issuer has actual or potential Fronting Exposure, as it may elect in its
sole discretion.


(f)           Section 2.05(d) of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:
 
(d)           Applicable Margin. As used in this Agreement and the other Loan
Documents, “Applicable Margin” means, as to the Loans, a rate per annum
determined for each fiscal quarter during the Company's Fiscal Year, beginning
with the quarter ending March 31, 2014, by reference to the Leverage Ratio as of
the end of the immediately prior fiscal quarter (herein called the “date of
determination”), as set forth in the most recent Compliance Certificate received
by Administrative Agent pursuant to Section 8.01(d) and the type of Advance or
Facility Fee, as applicable, as follows:


Applicable Rate
 
Pricing Level
Leverage Ratio
Eurodollar Advances
Prime Rate Advances
Facility Fee
1
≤ 1.0:1
1.75%
0.00%
0.15%
2
> 1.0:1 but ≤ 2.0:1
2.00%
0.25%
0.20%
3
> 2.0:1 but ≤ 3.0:1
2.25%
0.50%
0.25%
4
> 3.0:1
2.75%
1.00%
0.30%
         

For Eurodollar Advances, the Applicable Margin for a Loan Year applies both to
(i) Advances made during the current Loan Year and (ii) Advances outstanding
during the current Loan Year that were made during a prior Loan Year.


If the interest rate changes hereunder because of a change in the Applicable
Margin, interest shall accrue at the changed rate beginning the first day of the
month after the earlier of the date on which the Company provides, or by which
it was required to provide, pursuant to Section 8.01(d) of this Agreement, the
financial information

 
 Ninth Amendment


 
9

--------------------------------------------------------------------------------

 

necessary to determine the Applicable Margin.  The Applicable Margin in effect
from May 12, 2014 through the delivery of the Compliance Certificate for the
period ending March 31, 2014 shall be determined based upon the Pricing Level
set forth in Level 3 above.


(g)           Article II of the Credit Agreement is hereby amended to add the
following new Section 2.06 at the end thereof:


2.06           Defaulting Lenders.
 
    (a)           Adjustments.  Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as that Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:
 
    (i) Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 12.01 and in the definition of “Required
Lenders”.
 
    (ii) Defaulting Lender Waterfall.  Any payment of principal, interest, fees
or other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article X or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 12.20, shall be applied at such time or
times as may be determined by the Administrative Agent as follows:  first, to
the payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to the L/C Issuer or Swing Line Lender hereunder;
third, to Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to
such Defaulting Lender; fourth, as the Company may request (so long as no
Potential Default or Event of Default exists), to the funding of any Loan in
respect of which such Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Company, to be held in a
deposit account and released pro rata in order to (x) satisfy such Defaulting
Lender’s potential future funding obligations with respect to Loans under this
Agreement and (y) Cash Collateralize the L/C Issuer’s future Fronting Exposure
with respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuer or Swing Line Lender as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, the L/C Issuer or the
Swing Line Lender against such Defaulting Lender as a result of such Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Potential Default or Event of Default exists, to the payment of any amounts
owing to the Company as a result of any judgment of a court of competent
jurisdiction obtained by the Company against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or L/C Borrowings in respect of which such
Defaulting Lender has not fully funded its appropriate share and (y) such Loans

 
 Ninth Amendment


 
10

--------------------------------------------------------------------------------

 

or were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 7.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and Letter of Credit Exposure owed
to, all non-Defaulting Lenders on a pro rata basis prior to being applied to the
payment of any Loans of, or Letter of Credit Exposure owed to, such Defaulting
Lender until such time as all Loans and funded and unfunded participations in
Letter of Credit Exposure and Swing Line Loans are held by the Lenders pro rata
in accordance with their Revolving Credit Commitments hereunder without giving
effect to Section 2.06(a)(v).  Any payments, prepayments or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.06(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
 
    (iii)    Certain Fees.


(A)           No Defaulting Lender shall be entitled to receive any fee payable
under Section 2.04(c) for any period during which that Lender is a Defaulting
Lender (and the Borrower shall not be required to pay any such fee that
otherwise would have been required to have been paid to that Defaulting Lender).
 
(B)          Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which such Lender is a Defaulting Lender only
to the extent allocable to its Pro Rata Share of the stated amount of Letters of
Credit for which it has provided Cash Collateral pursuant to Section 2.06.


(C)           With respect to any fee payable under Section 2.04(c) or any
Letter of Credit Fee not required to be paid to any Defaulting Lender pursuant
to clause (A) or (B) above, the Company shall (x) pay to each non-Defaulting
Lender that portion of any such fee otherwise payable to such Defaulting Lender
with respect to such Defaulting Lender’s participation in Letter of Credit
Exposure or Swing Line Loans that has been reallocated to such non-Defaulting
Lender pursuant to clause (iv) below, (y) pay to the L/C Issuer and Swing Line
Lender, as applicable, the amount of any such fee otherwise payable to such
Defaulting Lender to the extent allocable to such L/C Issuer’s or Swing Line
Lender’s Fronting Exposure to such Defaulting Lender, and (z) not be required to
pay the remaining amount of any such fee.
 
(iv)   Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All
or any part of such Defaulting Lender’s participation in Letter of Credit
Exposure and Swing Line Loans shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Pro Rata Share (calculated without
regard to such Defaulting Lender’s Revolving Credit Commitment) but only to the
extent that (x) the conditions set forth in Section 7.02 are satisfied at the
time of such reallocation (and, unless the Company shall have otherwise notified
the Administrative Agent at such time, the Company shall be deemed to have
represented and warranted that such conditions are satisfied at such time), and
(y) such reallocation does not cause the aggregate principal amount at such time
of its outstanding Loans and such Lender’s participation in Letter of Credit
Exposure at such time of any non-Defaulting Lender to exceed such non-Defaulting
Lender’s Revolving Credit

 
 Ninth Amendment


 
11

--------------------------------------------------------------------------------

 

Commitment.  No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation.
 
    (v)   Cash Collateral, Repayment of Swing Line Loans.  If the reallocation
described in clause (a)(iv) above cannot, or can only partially, be effected,
the Company shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swing Line Loans in an
amount equal to the Swing Line Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.06.


(b)           Defaulting Lender Cure.  If the Company, the Administrative Agent,
Swing Line Lender and the L/C Issuer agree in writing that a Lender is no longer
a Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in such notice and subject to any
conditions set forth therein (which may include arrangements with respect to any
Cash Collateral), that Lender will, to the extent applicable, purchase at par
that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swing Line
Loans to be held on a pro rata basis by the Lenders in accordance with their Pro
Rata Shares (without giving effect to Section 2.06(a)(v)), whereupon such Lender
will cease to be a Defaulting Lender; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Company while that Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from that Lender’s having
been a Defaulting Lender.


(h)           Section 4.09 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


4.09           Taxes.


(a)           Payments Free of Taxes; Obligation to Withhold; Payments on
Account of Taxes.


(i)           Any and all payments by or on account of any obligation of the
Company under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable Laws.  If any applicable Laws
(as determined in the good faith discretion of the Administrative Agent) require
the deduction or withholding of any Tax from any such payment by the
Administrative Agent or a Loan Party, then the Administrative Agent or the
Company shall be entitled to make such deduction or withholding, upon the basis
of the information and documentation to be delivered pursuant to subsection (e)
below.


(ii)           If the Company or the Administrative Agent shall be required by
the Code to withhold or deduct any Taxes, including both United States Federal

 
 Ninth Amendment


 
12

--------------------------------------------------------------------------------

 

backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (e) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the Company shall be increased as necessary so that
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
4.09) the applicable Recipient receives an amount equal to the sum it would have
received had no such withholding or deduction been made.


(iii)           If the Company or the Administrative Agent shall be required by
any applicable Laws other than the Code to withhold or deduct any Taxes from any
payment, then (A) the Company or the Administrative Agent, as required by such
Laws, shall withhold or make such deductions as are determined by it to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Company or the Administrative Agent, to the
extent required by such Laws, shall timely pay the full amount withheld or
deducted to the relevant Governmental Authority in accordance with such Laws,
and (C) to the extent that the withholding or deduction is made on account of
Indemnified Taxes, the sum payable by the Company shall be increased as
necessary so that after any required withholding or the making of all required
deductions (including deductions applicable to additional sums payable under
this Section 4.09) the applicable Recipient receives an amount equal to the sum
it would have received had no such withholding or deduction been made.


(b)           Payment of Other Taxes by the Company.  Without limiting the
provisions of subsection (a) above, the Company shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for the payment of, any Other
Taxes.


(c)           Tax Indemnifications.


(i)           The Company shall, and does hereby, indemnify each Recipient, and
shall make payment in respect thereof within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section 4.09) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient, and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Company by a Lender or the L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or the L/C Issuer, shall be conclusive absent manifest
error.  The Company shall, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or the L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required pursuant to Section

 
 Ninth Amendment


 
13

--------------------------------------------------------------------------------

 

4.09(c)(ii) below.


(ii)           Each Lender and the L/C Issuer shall, and does hereby, severally
indemnify, and shall make payment in respect thereof within 10 days after demand
therefor, (x) the Administrative Agent against any Indemnified Taxes
attributable to such Lender or the L/C Issuer (but only to the extent that the
Company has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Company to do so),
(y) the Administrative Agent and the Company, as applicable, against any Taxes
attributable to such Lender’s failure to comply with the provisions of Section
12.10(d) relating to the maintenance of a Participant Register and (z) the
Administrative Agent and the Company, as applicable, against any Excluded Taxes
attributable to such Lender or the L/C Issuer, in each case, that are payable or
paid by the Administrative Agent or the Company in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender and the L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or the L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).


(d)           Evidence of Payments.  Upon request by the Company or the
Administrative Agent, as the case may be, after any payment of Taxes by the
Company or by the Administrative Agent to a Governmental Authority as provided
in this Section 4.09, the Company shall deliver to the Administrative Agent or
the Administrative Agent shall deliver to the Company, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the Company
or the Administrative Agent, as the case may be.


(e)           Status of Lenders; Tax Documentation.


(i)           Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Company and the Administrative Agent, at the time or times
reasonably requested by the Company or the Administrative Agent, such properly
completed and executed documentation reasonably requested by the Company or the
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding.  In addition, any Lender, if reasonably
requested by the Company or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Company or the Administrative Agent as will enable the Company or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 4.09(e)(ii)(A), 4.09(e)(ii)(B) and 4.09(e)(ii)(D) below)
shall not be required if in the Lender’s reasonable judgment

 
 Ninth Amendment


 
14

--------------------------------------------------------------------------------

 

such completion, execution or submission would subject such Lender to any
material unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.


(ii)           Without limiting the generality of the foregoing, in the event
that the Company is a U.S. Person,


(A)           any Lender that is a U.S. Person shall deliver to the Company and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Company or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;


(B)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), whichever of the following is applicable:


(1)           in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2)           executed originals of IRS Form W-8ECI;


(3)           in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate acceptable to the Administrative Agent to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Company within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN; or


(4)           to the extent a Foreign Lender is not the beneficial owner,
executed originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form
W-8BEN, a U.S. Tax Compliance Certificate acceptable to the Administrative
Agent, IRS Form W-9, and/or other certification documents from each beneficial
owner, as applicable; provided that if the Foreign Lender is a partnership and
one or more direct or indirect partners of such Foreign Lender are claiming the

 
 Ninth Amendment


 
15

--------------------------------------------------------------------------------

 

portfolio interest exemption, such Foreign Lender may provide a U.S. Tax
Compliance Certificate acceptable to the Administrative Agent on behalf of each
such direct and indirect partner;


(C)           any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Company and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Company or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Company or the Administrative Agent
to determine the withholding or deduction required to be made; and


(D)           if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Company and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Company or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Company or the
Administrative Agent as may be necessary for the Company and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (D), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.


(iii)           Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 4.09 expires or becomes obsolete
or inaccurate in any respect, it shall update such form or certification or
promptly notify the Company and the Administrative Agent in writing of its legal
inability to do so.


(f)           Treatment of Certain Refunds.  Unless required by applicable Laws,
at no time shall the Administrative Agent have any obligation to file for or
otherwise pursue on behalf of a Lender or the L/C Issuer, or have any obligation
to pay to any Lender or the L/C Issuer, any refund of Taxes withheld or deducted
from funds paid for the account of such Lender or the L/C Issuer, as the case
may be.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by the Company or with respect to which the Company has paid
additional amounts pursuant to this Section 4.09, it shall pay to the Company an
amount equal to such refund (but only to the extent of indemnity payments made,
or additional amounts paid, by the Company under this Section 4.09 with respect
to the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes)

 
 Ninth Amendment


 
16

--------------------------------------------------------------------------------

 

incurred by such Recipient, and without interest (other than any interest paid
by the relevant Governmental Authority with respect to such refund), provided
that the Company, upon the request of the Recipient, agrees to repay the amount
paid over to the Company (plus any penalties, interest or other charges imposed
by the relevant Governmental Authority) to the Recipient in the event the
Recipient is required to repay such refund to such Governmental
Authority.  Notwithstanding anything to the contrary in this subsection, in no
event will the applicable Recipient be required to pay any amount to the Company
pursuant to this subsection the payment of which would place the Recipient in a
less favorable net after-Tax position than such Recipient would have been in if
the  Tax subject to indemnification and giving rise to such refund had not been
deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid.  This
subsection shall not be construed to require any Recipient to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Company or any other Person.


(g)           Survival.  Each party’s obligations under this Section 4.09 shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender or the L/C Issuer, the
termination of the Commitments and the repayment, satisfaction or discharge of
all of the Obligation.


(i)           Article V of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


Article 5


YIELD PROTECTION AND ILLEGALITY


5.01           Increased Costs.
 
 
(a)           Increased Costs Generally.  If any Change in Law shall:


(i)           impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected in Section 5.01(e)) or the
L/C Issuer;


(ii)           subject any Recipient to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or


(iii)           impose on any Lender or the L/C Issuer or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Advances made by such Lender or any Letter of Credit or participation
therein;


and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan the interest
on which is

 
 Ninth Amendment


 
17

--------------------------------------------------------------------------------

 

determined by reference to the Eurodollar Rate (or of maintaining its obligation
to make any such Loan), or to increase the cost to such Lender or the L/C Issuer
of participating in, issuing or maintaining any Letter of Credit (or of
maintaining its obligation to participate in or to issue any Letter of Credit),
or to reduce the amount of any sum received or receivable by such Lender or the
L/C Issuer hereunder (whether of principal, interest or any other amount) then,
upon request of such Lender or the L/C Issuer, the Company will pay to such
Lender or the L/C Issuer, as the case may be, such additional amount or amounts
as will compensate such Lender or the L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.


(b)           Capital Requirements.  If any Lender or the L/C Issuer determines
that any Change in Law affecting such Lender or the L/C Issuer or any Lending
Office of such Lender or such Lender’s or the L/C Issuer’s holding company, if
any, regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the L/C Issuer’s capital or on
the capital of such Lender’s or the L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Revolving Credit Commitment of such Lender or
the Loans made by, or participations in Letters of Credit or Swing Line Loans
held by, such Lender, or the Letters of Credit issued by the L/C Issuer, to a
level below that which such Lender or the L/C Issuer or such Lender’s or the L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or the L/C Issuer’s policies and the policies
of such Lender’s or the L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Company will pay to such Lender or the L/C
Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer or such Lender’s or the L/C Issuer’s holding
company for any such reduction suffered.


(c)           Certificates for Reimbursement.  A certificate of a Lender or the
L/C Issuer setting forth the amount or amounts necessary to compensate such
Lender or the L/C Issuer or its holding company, as the case may be, as
specified in subsection (a) or (b) of this Section and delivered to the Company
shall be conclusive absent manifest error.  The Company shall pay such Lender or
the L/C Issuer, as the case may be, the amount shown as due on any such
certificate within 10 days after receipt thereof.


(d)           Delay in Requests.  Failure or delay on the part of any Lender or
the L/C Issuer to demand compensation pursuant to the foregoing provisions of
this Section 5.01 shall not constitute a waiver of such Lender’s or the L/C
Issuer’s right to demand such compensation, provided that the Company shall not
be required to compensate a Lender or the L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or the L/C
Issuer, as the case may be, notifies the Company of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or the L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).


(e)           Reserves on Eurodollar Rate Loans.  The Company shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Advance equal to the actual
costs of such reserves allocated to such

 
 Ninth Amendment


 
18

--------------------------------------------------------------------------------

 

Loan by such Lender (as determined by such Lender in good faith, which
determination shall be conclusive), which shall be due and payable on each date
on which interest is payable on such Loan, provided the Company shall have
received at least 10 days’ prior notice (with a copy to the Administrative
Agent) of such additional interest from such Lender.  If a Lender fails to give
notice 10 days prior to the relevant Interest Payment Date, such additional
interest shall be due and payable 10 days from receipt of such notice.


5.02           Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund Loans
whose interest is determined by reference to the Eurodollar Rate, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Company through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurodollar Advances or to convert Prime Rate Advances to Eurodollar Advances
shall be suspended, and (ii) if such notice asserts the illegality of such
Lender making or maintaining Prime Rate Advances the interest rate on which is
determined by reference to the Eurodollar Rate component of the Prime Rate, the
interest rate on which Prime Rate Advances of such Lender shall, if necessary to
avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Prime Rate, in each case until
such Lender notifies the Administrative Agent and the Company that the
circumstances giving rise to such determination no longer exist.  Upon receipt
of such notice, (x) the Company shall, upon demand from such Lender (with a copy
to the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Advances of such Lender to Prime Rate Advances (the interest rate on which Prime
Rate Advances of such Lender shall, if necessary to avoid such illegality, be
determined by the Administrative Agent without reference to the Eurodollar Rate
component of the Prime Rate), either on the last day of the Interest Period
therefor, if such Lender may lawfully continue to maintain such Eurodollar
Advances to such day, or immediately, if such Lender may not lawfully continue
to maintain such Eurodollar Advances and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Prime Rate applicable to such Lender without reference to
the Eurodollar Rate component thereof until the Administrative Agent is advised
in writing by such Lender that it is no longer illegal for such Lender to
determine or charge interest rates based upon the Eurodollar Rate.  Upon any
such prepayment or conversion, the Company shall also pay accrued interest on
the amount so prepaid or converted.


5.03           Inability to Determine Rates.  If in connection with any request
for a Eurodollar Advance or a conversion to or continuation thereof, (a) the
Administrative Agent determines that (i) Dollar deposits are not being offered
to banks in the interbank Eurodollar market for the applicable amount and
Interest Period of such Eurodollar Advance, or (ii) adequate and reasonable
means do not exist for determining the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Advance or in connection
with an existing or proposed Prime Rate Advance (in each case with respect to
clause (a)(i) above, “Impacted Loans”), or (b) the Administrative Agent
determines that for any reason the Eurodollar Rate for any requested Interest
Period with respect to a proposed Eurodollar Advance does not adequately and
fairly reflect the cost to Lenders of funding such Eurodollar Advance, the
Administrative Agent will promptly

 
 Ninth Amendment


 
19

--------------------------------------------------------------------------------

 

so notify the Company and each Lender.  Thereafter, (x) the obligation of the
Lenders to make or maintain Eurodollar Advances shall be suspended (to the
extent of the affected Eurodollar Advances or Interest Periods), and (y) in the
event of a determination described in the preceding sentence with respect to the
Eurodollar Rate component of the Prime Rate, the utilization of the Eurodollar
Rate component in determining the Prime Rate shall be suspended, in each case
until the Administrative Agent upon the instruction of the Required Lenders
revokes such notice.  Upon receipt of such notice, the Company may revoke any
pending request for a Borrowing of, conversion to or continuation of Eurodollar
Rate Loans (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), or, failing that, will be deemed to have converted such request into a
request for a Prime Rate Advance in the amount specified therein.


Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section, the Administrative
Agent, in consultation with the Company and the affected Lenders, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (1) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a) of the first sentence of this Section, (2)
the Administrative Agent notifies the Company that such alternative interest
rate does not adequately and fairly reflect the cost to Lenders of funding the
Impacted Loans, or (3) any Lender determines that any Law has made it unlawful,
or that any Governmental Authority has asserted that it is unlawful, for such
Lender or its applicable Lending Office to make, maintain or fund Loans whose
interest is determined by reference to such alternative rate of interest or to
determine or charge interest rates based upon such rate or any Governmental
Authority has imposed material restrictions on the authority of such Lender to
do any of the foregoing and provides the Administrative Agent and the Company
written notice thereof.


5.04           Compensation for Losses.  Upon demand of any Lender (with a copy
to the Administrative Agent) from time to time, the Company shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:


(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Prime Rate Advance on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise); or


(b)           any failure by the Company (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Prime Rate Advance on the date or in the amount notified by the
Company;


including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Company shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.


For purposes of calculating amounts payable by the Company to the Lenders under
this Section 5.04, each Lender shall be deemed to have funded each Eurodollar
Advance made by it at the Eurodollar Rate for such Loan by a matching deposit or
other

 
 Ninth Amendment


 
20

--------------------------------------------------------------------------------

 

borrowing in the London interbank eurodollar market for a comparable amount and
for a comparable period, whether or not such Eurodollar Advance was in fact so
funded.


5.05           Mitigation Obligations. Designation of a Different Lending
Office.  If any Lender requests compensation under Section 5.01, or requires the
Company to pay any Indemnified Taxes or additional amounts to any Lender, the
L/C Issuer, or any Governmental Authority for the account of any Lender or the
L/C Issuer pursuant to Section 4.09, or if any Lender gives a notice pursuant to
Section 5.02, then at the request of the Company such Lender or the L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or the L/C Issuer, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 4.09 or 5.01,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 5.02, as applicable, and (ii) in each case, would not subject such
Lender or the L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender or the L/C
Issuer, as the case may be.  The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender or the L/C Issuer in connection with
any such designation or assignment.


(j)           Article VI of the Credit Agreement is hereby amended to add the
following new Section 6.22 at the end thereof:


6.22           OFAC.  Neither the Company, nor any of its Subsidiaries, nor, to
the knowledge of the Company and its Subsidiaries, any director, officer,
employee, agent, affiliate or representative thereof, is an individual or entity
currently the subject of any Sanctions, nor is the Company or any Subsidiary
located, organized or resident  in a Designated Jurisdiction.


(k)           Section 8.16 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


8.16.           Leverage Ratio.  The Company, as of any date during the term
hereof, shall maintain a ratio of Consolidated Funded Debt to Operating Cash
Flow (the “Leverage Ratio”) not exceeding 3.00 to 1.00; notwithstanding the
foregoing, the Leverage Ratio may be as high as 3.75 to 1.00 for the period
beginning on the date of the consummation of either the Specialized Acquisition
or any other Permitted Acquisition (other than the Specialized Acquisition)
through and including the date that is eighteen (18) months after such date
(each such period an “Increased Leverage Period”), in each case so long as the
following conditions precedent are satisfied:


(a)           such Increased Leverage Period is due solely to the effects of the
Specialized Acquisition or such other Permitted Acquisition; and


(b)           the Company must demonstrate a Leverage Ratio of not more than
3.00 to 1.00 for two (2) full fiscal quarters immediately following the end of
any Increased Leverage Period.


(l)           Article 8 of the Credit Agreement is hereby amended to add the
following new Section 8.20 at the end thereof:

 
 Ninth Amendment


 
21

--------------------------------------------------------------------------------

 



8.20           Keepwell.  The Company hereby absolutely, unconditionally and
irrevocably undertakes to provide such funds or other support to each Specified
Obligated Party with respect to Indebtedness in respect of any Financial Hedge
as may be needed by such Specified Obligated Party from time to time to honor
all of its obligations under its Guaranty and the other Loan Documents in
respect of such Indebtedness in respect of any Financial Hedge and to cause such
Specified Obligated Party to be an Eligible Contract Participant with respect to
all Indebtedness in respect of any Financial Hedge (but, in each case, only up
to the maximum amount of such liability that can be hereby incurred without
rendering the Company’s obligations and undertakings under this Section 8.20
voidable under applicable law relating to fraudulent conveyance or fraudulent
transfer, and not for any greater amount). The obligations and undertakings of
the Company under this Section 8.20 shall remain in full force and effect until
the Obligation has been indefeasibly paid and performed in full.  The Company
intends this Section 8.20 to constitute, and this Section 8.20 shall be deemed
to constitute, a Guarantee of the obligations of, and a “keepwell, support, or
other agreement” (as defined in the Commodity Exchange Act) for the benefit of,
each Specified Obligated Party for all purposes of the Commodity Exchange Act.


(m)           The Credit Agreement is hereby amended to add the following new
Section 9.13:


9.13          Assets of Alamo Group (SMC), Inc. The Company shall not permit
Alamo Group (SMC) Inc., a Nevada corporation to own assets having a total value
of more than $5,000,000 at any time.


(n)           Section 12.01 of the Credit Agreement is hereby amended to add the
following provision at the end thereof:


Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Defaulting Lender disproportionately adversely relative to other affected
Lenders shall require the consent of such Defaulting Lender.


(o)           Section 12.10 of the Credit Agreement is hereby deleted in its
entirety and replaced with the following:


12.10           Successors and Assigns.


(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Company nor any other Loan Party may  assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the

 
 Ninth Amendment


 
22

--------------------------------------------------------------------------------

 

restrictions of subsection (f) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuer and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.


(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Revolving Credit Commitment(s) and
the Loans (including for purposes of this Section 12.10(b), participations in
Letter of Credit Exposure and in Swing Line Loans) at the time owing to it);
provided that any such assignment shall be subject to the following conditions:


(i)           Minimum Amounts.


(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment and the Loans at the time owing
to it or contemporaneous assignments to related Approved Funds that equal at
least the amount specified in paragraph (b)(i)(B) of this Section in the
aggregate or in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund, no minimum amount need be assigned; and


(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Revolving Credit Commitment (which for this purpose
includes Loans outstanding thereunder) and Loans or, if the Revolving Credit
Commitment is not then in effect, the principal outstanding balance of the Loans
of the assigning Lender subject to each such assignment, determined as of the
date the Assignment and Assumption with respect to such assignment is delivered
to the Administrative Agent or, if “Trade Date” is specified in the Assignment
and Assumption, as of the Trade Date, shall not be less than $1,000,000,  unless
each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Company otherwise consents (each such consent
not to be unreasonably withheld or delayed).


(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Revolving
Credit Commitment assigned, except that this clause (ii) shall not apply to the
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;


(iii)           Required Consents.  No consent shall be required for any
assignment except to the extent required by subsection (b)(i)(B) of this Section
and, in addition:


(A)           the consent of the Company (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event

 
 Ninth Amendment


 
23

--------------------------------------------------------------------------------

 

of Default has occurred and is continuing at the time of such assignment or (2)
such assignment is to a Lender, an Affiliate of a Lender or an Approved Fund;


(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of any Revolving Credit Commitment if such assignment is to a Person that is not
a Lender with a Revolving Credit Commitment, an Affiliate of such Lender or an
Approved Fund with respect to such Lender; and


(C)           the consent of the L/C Issuer and the Swing Line Lender shall be
required for any assignment in respect of the Revolving Credit Commitments.


(iv)           Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500;
provided, however, that the Administrative Agent may, in its sole discretion,
elect to waive such processing and recordation fee in the case of any
assignment.  The assignee, if it is not a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire.


(v)           No Assignment to Certain Persons.  No such assignment shall be
made (A) to the Company or any of the Company’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B), or (C) to a natural Person.


(vi)           Certain Additional Payments.  In connection with any assignment
of rights and obligations of any Defaulting Lender hereunder, no such assignment
shall be effective unless and until, in addition to the other conditions thereto
set forth herein, the parties to the assignment shall make such additional
payments to the Administrative Agent in an aggregate amount sufficient, upon
distribution thereof as appropriate (which may be outright payment, purchases by
the assignee of participations or subparticipations, or other compensating
actions, including funding, with the consent of the Company and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to (x) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, the L/C Issuer or any Lender hereunder (and interest
accrued thereon) and (y) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Pro Rata Share.  Notwithstanding the foregoing, in the
event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.


Subject to acceptance and recording thereof by the Administrative Agent

 
 Ninth Amendment


 
24

--------------------------------------------------------------------------------

 

pursuant to subsection (c) of this Section, from and after the effective date
specified in each Assignment and Assumption, the assignee thereunder shall be a
party to this Agreement and, to the extent of the interest assigned by such
Assignment and Assumption, have the rights and obligations of a Lender under
this Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 4.09, 5.01, 5.04 and 12.16 with
respect to facts and circumstances occurring prior to the effective date of such
assignment; provided, that except to the extent otherwise expressly agreed by
the affected parties no assignment by a Defaulting Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.  Upon request, the Company (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 12.10(d).


(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Company (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office  a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and Letter of Credit Exposure owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive absent manifest error, and the Company, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement.  The Register shall be available for inspection
by the Company and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.


(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Company or the Administrative Agent, sell participations
to any Person (other than a natural Person, a Defaulting Lender, or the Company
or any of the Company’s Affiliates or Subsidiaries ) (each, a “Participant”) in
all or a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans (including such
Lender’s participations in Letter of Credit Exposure and/or Swing Line Loans)
owing to it); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Company, the Administrative Agent, the Lenders and the L/C Issuer shall continue
to deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.  For the avoidance of doubt, each
Lender shall be responsible for the indemnity under Sections 12.16(c) without
regard to the existence of any participation.


Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such

 
 Ninth Amendment


 
25

--------------------------------------------------------------------------------

 

Lender will not, without the consent of the Participant, agree to any amendment,
waiver or other modification described in the first proviso to Section 12.01
that affects such Participant.  The Company agrees that each Participant shall
be entitled to the benefits of Sections 4.09, 5.01 and 5.04 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
subsection (b) of this Section (it being understood that the documentation
required under Section 4.09(e) shall be delivered to the Lender who sells the
participation) to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to paragraph (b) of this Section; provided that
such Participant (A) agrees to be subject to the provisions of Section 5.05 as
if it were an assignee under paragraph (b) of this Section and (B) shall not be
entitled to receive any greater payment under Sections 4.09 or 5.01, with
respect to any participation, than the Lender from whom it acquired the
applicable participation would have been entitled to receive, except to the
extent such entitlement to receive a greater payment results from a Change in
Law that occurs after the Participant acquired the applicable
participation.  Each Lender that sells a participation agrees, at the Company’s
request and expense, to use reasonable efforts to cooperate with the Company to
effectuate the provisions of Section 5.05 with respect to any Participant.  To
the extent permitted by law, each Participant also shall be entitled to the
benefits of Section 12.20 as though it were a Lender; provided that such
Participant agrees to be subject to Section 4.11 as though it were a
Lender.  Each Lender that sells a participation shall acting solely for this
purpose as an agent of the Company, maintain a register on which it enters the
name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103 1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.


(e)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.


(f)           Resignation as L/C Issuer or Swing Line Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time Bank of America assigns all of its Revolving Credit Commitment and
Revolving Credit Loans pursuant to Section 12.10(b), Bank of America may, (i)
upon 30 days’ notice to the Company and the Lenders, resign as L/C Issuer and/or
(ii) upon 30 days’ notice to the Company, resign as Swing Line Lender.  In the
event of any such resignation as L/C Issuer or Swing Line Lender, the Company
shall be entitled to appoint from among the Lenders a successor L/C Issuer or
Swing Line Lender hereunder; provided, however, that

 
 Ninth Amendment


 
26

--------------------------------------------------------------------------------

 

no failure by the Company to appoint any such successor shall affect the
resignation of Bank of America as L/C Issuer or Swing Line Lender, as the case
may be.  If Bank of America resigns as L/C Issuer, it shall retain all the
rights, powers, privileges and duties of the L/C Issuer hereunder with respect
to all Letters of Credit outstanding as of the effective date of its resignation
as L/C Issuer and all Letter of Credit Exposure with respect thereto (including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swing Line Lender, it shall retain all the rights of the
Swing Line Lender provided for hereunder with respect to Swing Line Loans made
by it and outstanding as of the effective date of such resignation, including
the right to require the Lenders to make Base Rate Loans or fund risk
participations in outstanding Swing Line Loans pursuant to Section
2.01(c).  Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender, (a) such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring L/C Issuer or Swing Line
Lender, as the case may be, and (b) the successor L/C Issuer shall issue letters
of credit in substitution for the Letters of Credit, if any, outstanding at the
time of such succession or make other arrangements satisfactory to Bank of
America to effectively assume the obligations of Bank of America with respect to
such Letters of Credit.


(p)           Exhibit R to the Credit Agreement is hereby deleted in its
entirety and replaced with Exhibit R attached hereto.


(q)           The cover page to the Credit Agreement is hereby amended to (i)
delete the reference to “JPMorgan Chase Bank, as Documentation Agent”, (ii) add
a reference to “Wells Fargo Bank as Syndication Agent”, and (iii) add a
reference to “Compass Bank, as Documentation Agent.”


2.           Notes.  Borrower shall execute (a) a Fourth Amended and Restated
Revolving Credit Note dated the date hereof, payable to the order of Bank of
America, N.A. in the original principal amount of $70,000,000 (the “BofA Note”),
(b) a Second Amended and Restated Revolving Credit Note dated the date hereof,
payable to the order of Wells Fargo Bank, National Association in the original
principal amount of $60,000,000 (the “Wells Note”), (c) a Fourth Amended and
Restated Revolving Credit Note dated the date hereof, payable to the order of
Compass Bank, as successor in interest to Guaranty Bank, in the original
principal amount of $50,000,000 (the “Compass Note”), (d) a Revolving Credit
Note dated the date hereof, payable to the order of Amegy Bank National
Association, in the original principal amount of $30,000,000 (the “Amegy Note”),
and (e) a Second Amended and Restated Note dated the date hereof, payable to the
order of Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., "Rabobank
Nederland", New York Branch in the original principal amount of $40,000,000 (the
“Rabobank Note;” the BofA Note, the Wells Note, the Compass Note, the Amegy
Note, and the Rabobank Note are collectively, the “Amended and Restated Notes”
and individually, an “Amended and Restated Note”) which Amended and Restated
Notes are in amendment and replacement, and not extinguishment, of the Original
Notes.


3.           Amendment of Credit Agreement and Other Loan Documents.


(a)           All references in the Loan Documents to the Credit Agreement shall
include references to the Credit Agreement as modified and amended by this
Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.


(b)           All references in the Loan Documents to any Original Note shall
include references to the Amended and Restated Notes as modified and amended by
this Amendment, and as may, from time to time, be further modified, amended,
restated, extended, renewed, and/or increased.

 
 Ninth Amendment


 
27

--------------------------------------------------------------------------------

 



(c)           Any and all of the terms and provisions of the Loan Documents are
hereby amended and modified wherever necessary, even though not specifically
addressed herein, so as to conform to the amendments and modifications set forth
herein.


4.           Ratifications. Borrower (a) ratifies and confirms all provisions of
the Loan Documents as amended by this Amendment, (b) ratifies and confirms that
all guaranties, assurances, and Liens granted, conveyed, or assigned to
Administrative Agent for the benefit of Lenders under the Loan Documents are not
released, reduced, or otherwise adversely affected by this Amendment and
continue to guarantee, assure, and secure full payment and performance of the
present and future Obligation (except (i) to the extent specifically limited by
the terms of such Guaranties, assurances or Liens, or (ii) as otherwise
permitted in this Amendment), and (c) agrees to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
documents, and certificates as Administrative Agent and Lenders may reasonably
request in order to create, perfect, preserve, and protect those guaranties,
assurances, and Liens.


5.           Representations.  Borrower represents and warrants to
Administrative Agent and Lenders that as of the date of this Amendment: (a) each
of the items and documents listed on Exhibit A (the “Amendment Documents”) have
been duly authorized, executed, and delivered by Borrower and each Guarantor, as
applicable; (b) no action of, or filing with (other than filing of financing
statements in connection with the Collateral), any Governmental Authority is
required to authorize, or is otherwise required in connection with, the
execution, delivery, and performance of the Amendment Documents by Borrower and
each Guarantor; (c) the Loan Documents, as amended by the Amendment Documents,
are valid and binding upon Borrower and each Guarantor and are enforceable
against Borrower and each Guarantor in accordance with their respective terms,
except as limited by debtor relief laws and general principles of equity;
(d) the execution, delivery, and performance by Borrower and each Guarantor of
the Amendment Documents does not require the consent of any other Person and do
not and will not constitute a violation of any governmental requirement, order
of any Governmental Authority, or material agreements to which Borrower or any
Guarantor is a party or by which Borrower or any Guarantor is bound; (e) all
representations and warranties in the Credit Agreement are true and correct in
all material respects on and as of the date of this Amendment, and after giving
effect to this Amendment and the Specialized Acquisition, except to the extent
that (i) any of them speak to a different specific date, or (ii) the facts on
which any of them were based have been changed by transactions contemplated or
permitted by the Credit Agreement; and (f) after giving effect to the Amendment
Documents, no Potential Default or Event of Default exists.


6.           Conditions.  This Amendment shall not be effective unless and
until:


(a)           the Administrative Agent shall have received fully executed
originals of each of the Amendment Documents, each acceptable to Administrative
Agent in its sole discretion;


(b)           the representations and warranties in this Amendment are true and
correct in all material respects on and as of the date of this Amendment, except
to the extent that (i) any of them speak to a different specific date, or (ii)
the facts on which any of them were based have been changed by transactions
contemplated or permitted by the Credit Agreement;


(c)           Borrower shall have paid to Administrative Agent (i) for the
account of each Lender, an amendment fee in an amount equal to (A) on or prior
to the date that such Lender executes this Amendment, 0.10% times the amount of
such Lender’s Commitments prior to giving effect to this Amendment and (B) on or
prior to the date that this Amendment becomes effective, 0.25% times the amount
of the increase in such Lender’s Commitment after giving effect to this
Amendment) and (ii) all

 
 Ninth Amendment


 
28

--------------------------------------------------------------------------------

 

other fees and expenses required to be paid by Borrower under the Loan
Documents; and


(d)           after giving effect to this Amendment, no Potential Default or
Event of Default exist.


7.           Continued Effect.  Except to the extent amended hereby or by any
documents executed in connection herewith, all terms, provisions, and conditions
of the Credit Agreement and the other Loan Documents, and all documents executed
in connection therewith, shall continue in full force and effect and shall
remain enforceable and binding in accordance with their respective terms.


8.           Consents.


(a)           Borrower has requested that Administrative Agent and Lender
consent to the Specialized Acquisition, notwithstanding the requirements for a
“Permitted Acquisition” under the Credit Agreement. Administrative Agent and
Lenders hereby consent to the consummation of the Specialized Acquisition.


(b)           Borrower has also notified Administrative Agent and Lenders that,
subsequent to the consummation of the Specialized Acquisition, Alamo Group (USA)
Inc. may cause each of the Acquired Specialized Entities to be converted to
corporations pursuant to statutory conversions under the Laws of the State of
Delaware (collectively, the “Conversion Transaction”). Administrative Agent and
Lenders hereby consent to the consummation of the Conversion Transaction, so
long as, after giving effect thereto, each of the Acquired Specialized Entities
is a Guarantor.


(c)           Section 12.01(a) of the Credit Agreement would prohibit the SMC
Guaranty Release without the consent of all Lenders. Each of the Lenders hereby
consent to the SMC Guaranty Release, and hereby authorize Administrative Agent
to execute, on behalf of Lenders, such documents as Administrative Agent deems
necessary to effect such SMC Guaranty Release.


9.           Additional Guarantors.


By the date that is not later than the seventh (7th) Business Day after the date
of this Amendment, Borrower shall deliver, or shall cause each of the Acquired
Specialized Entities and Tenco Industries, Inc., a Delaware corporation
(“Tenco”) to deliver:


(a)           A Guaranty Agreement executed by each of the Acquired Specialized
Entities and Tenco;


(b)           An Officer’s Certificate of each of the Acquired Specialized
Entities and Tenco certifying as to (a) the incumbency of the officers of each
such Person authorized to execute Loan Documents on behalf such Person, (b) the
formation documents of such Person, and (c) resolutions of the managers or other
governing body of such Person authorizing the execution and delivery of each of
the Loan Documents executed by such Person;


(c)           Certificates of existence and good standing for each of the
Acquired Specialized Entities and Tenco, in each case certified by the Secretary
of State of the State of formation of each such Person; and


(d)           Such other items and documents as Administrative Agent shall
reasonably request in connection with the addition of the Acquired Specialized
Entities and Tenco as Guarantors.


10.           Lenders and Commitments.

 
 Ninth Amendment


 
29

--------------------------------------------------------------------------------

 



(a)           Amegy Bank National Association (“New Lender”) wishes to join the
Credit Agreement as a “Lender” thereunder.  New Lender hereby (i) agrees to
become a “Lender” under the Credit Agreement and (ii) joins in, becomes a party
to, and agrees to comply with and be bound by the terms and conditions of the
Credit Agreement, to the same extent as if New Lender were an original signatory
thereto. New Lender (A) represents and warrants that (1) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Amendment and to consummate the transactions contemplated hereby and to become a
Lender under the Credit Agreement, (2) it meets all requirements of a Lender
under the Credit Agreement (subject to receipt of such consents as may be
required under the Credit Agreement), (3) it has received a copy of the Credit
Agreement, together with copies of the most-recent financial statements
delivered pursuant to the terms thereof, and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Amendment on the basis of which it has made such
analysis and decision independently and without reliance on Administrative Agent
or any other Lender, and (4) if it is a Foreign Lender, has delivered all
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by New Lender; and (B) agrees that it
will (1) independently and without reliance on Administrative Agent or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents and (2) perform in accordance with their terms
all of the obligations which by the terms of the Loan Documents are required to
be performed by it as a Lender. Upon the effective date of this Amendment, (a)
each Lender which holds Loans in an aggregate amount less than its Pro Rata
Share (after giving effect to this Amendment) of all Loans shall advance new
Loans which shall be disbursed to the Administrative Agent and used to repay
Loans outstanding to each Lender which holds Loans in an aggregate amount
greater than its Pro Rata Share of all Loans, (b) each Lender’s participation in
each Letter of Credit shall be automatically adjusted to equal its Pro Rata
Share (after giving effect to this Amendment), and (c) such other adjustments
shall be made as the Administrative Agent shall specify so that each Lender’s
Loans equals its Pro Rata Share (after giving effect to this Amendment) of the
Loans of all of the Lenders.


(b)           Each of Administrative Agent, Borrower, and each Lender party
hereto acknowledges and agrees that, after giving effect to the joinder of the
New Lender, and the effectiveness of this Amendment, the Revolving Credit
Commitments of the Lenders under the Credit Agreement shall be as set forth in
Exhibit R attached hereto.


11.           SMC Guaranty Release.  Administrative Agent and each Lender hereby
releases, remises, and forever discharges, and by these presents does release
and forever discharge, SMC from its obligations under the Guaranty executed by
SMC in connection with the Credit Agreement (the “SMC Guaranty”). Borrower and
each Guarantor acknowledge and agree that no Guaranty other than the SMC
Guaranty is released.


12.           Miscellaneous.  Unless stated otherwise (a) the singular number
includes the plural and vice versa and words of any gender include each other
gender, in each case, as appropriate, (b) headings and captions may not be
construed in interpreting provisions, (c) this Amendment shall be construed --
and its performance enforced -- under Texas law, (d) if any part of this
Amendment is for any reason found to be unenforceable, all other portions of it
nevertheless remain enforceable, and (e) this Amendment may be executed in any
number of counterparts with the same effect as if all signatories had signed the
same document, and all of those counterparts must be construed together to
constitute the same document.


13.           Parties. This Amendment binds and inures to Borrower,
Administrative Agent, and each Lender and their respective successors and
permitted assigns.

 
 Ninth Amendment


 
30

--------------------------------------------------------------------------------

 



14.           Entireties.  The Credit Agreement and the other Loan Documents, as
amended by this Amendment, represent the final agreement between the parties
about the subject matter of the Credit Agreement and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten agreements between the parties.


[Remainder of Page Intentionally Left Blank;
Signature Pages to Follow.]

 
 Ninth Amendment


 
31

--------------------------------------------------------------------------------

 



EXECUTED as of the day and year first mentioned.

 
ALAMO GROUP INC.,
a Delaware corporation
         
 
By:
/s/ Robert H. George       Robert H. George      
Vice President
         











Signature Page to Ninth Amendment
 
 

--------------------------------------------------------------------------------

 



 
BANK OF AMERICA, N.A.,
as Administrative Agent
     
 
   
 
 

 

         
 
By: /s/ Cindy Jordan  
 
  Name:  Cindy Jordan  
 
  Title: Assistant Vice President  

 


Signature Page to Ninth Amendment
 
 

--------------------------------------------------------------------------------

 


 
BANK OF AMERICA, N.A.,
as a Lender
         

 

         
 
By: /s/ Susan Jarboe  
 
  Name:  Susan Jarboe  
 
  Title: Senior Vice President  

 
 

 
  



Signature Page to Ninth Amendment
 
 

--------------------------------------------------------------------------------

 




 
WELLS FARGO BANK, N.A., as a Lender
     
 
   
 
 

 

         
 
By: /s/ Terry L. Witte  
 
  Name:  Terry L. Witte  
 
  Title: Senior Vice President  

 
 





Signature Page to Ninth Amendment
 
 

--------------------------------------------------------------------------------

 




 
COMPASS BANK, successor in interest to Guaranty 
Bank, as a Lender
     
 
   
 
 

 

  By: /s/ Debbie Sowards  
 
  Name:  Debbie Sowards  
 
  Title: Sr. Vice President  





Signature Page to Ninth Amendment
 
 

--------------------------------------------------------------------------------

 



 



 
COÖPERATIEVE CENTRALE RAIFFEISEN-
BOERENLEENBANK B.A., "RABOBANK
NEDERLAND", NEW YORK BRANCH, as a Lender
     
 
   
 
 

 

  By: /s/ Pamela Beal  
 
  Name:  Pamela Beal  
 
  Title: Executive Director  


 

  By: /s/ Robert M. Mandula  
 
  Name:  Robert M. Mandula  
 
  Title: Managing Director  




Signature Page to Ninth Amendment
 
 

--------------------------------------------------------------------------------

 

 



 
AMEGY BANK NATIONAL ASSOCIATION, as
a Lender
     
 
   
 
 

 

  By: /s/ Ron Uechi  
 
  Name:  Ron Uechi  
 
  Title: Senior Vice President  




Signature Page to Ninth Amendment
 
 

--------------------------------------------------------------------------------

 



To induce the Administrative Agent and Lenders to enter into this Amendment,
each of the undersigned (a) consent and agree to this Amendment's execution and
delivery, (b) ratify and confirm that all guaranties, assurances, and Liens (if
any) granted, conveyed, or assigned to Administrative Agent on behalf of Lenders
under the Loan Documents are not released, diminished, impaired, reduced, or
otherwise adversely affected by this Amendment and continue to guarantee,
assure, and secure the full payment and performance of all present and future
Obligation (except to the extent specifically limited by the terms of such
guaranties, assurances, or Liens), (c) agree to perform such acts and duly
authorize, execute, acknowledge, deliver, file, and record such additional
guaranties, assignments, security agreements, deeds of trust, mortgages, and
other agreements, documents, instruments, and certificates as Administrative
Agent may reasonably deem necessary or appropriate in order to create, perfect,
preserve, and protect those guaranties, assurances, and Liens (if any), and (d)
waive notice of acceptance of this consent and agreement, which consent and
agreement binds the undersigned and their successors and permitted assigns and
inures to Administrative Agent, Lenders, and their respective successors and
permitted assigns.
 
ALAMO GROUP (TX) INC.,
f/k/a Alamo Industrial, Inc., a Texas corporation
    ALAMO GROUP (USA) INC.,
a Delaware corporation
 

 
By:
/s/ Robert H. George   By:
/s/ Robert H. George
 
 
Robert H. George    
Robert H. George
 
 
Vice President    
Vice President
 

 
 
ALAMO GROUP (1A) INC.,
a Nevada corporation
    ALAMO SALES CORP.,
a Delaware corporation
 

 
By:
/s/ Robert H. George   By:
/s/ Robert H. George
 
 
Robert H. George    
Robert H. George
 
 
Vice President    
Vice President
 

 
 
ALAMO GROUP (SMC) INC.,
a Nevada corporation
   
ALAMO GROUP (IL) INC., f/k/a M&W Gear
Company, a Delaware corporation
 

 
By:
/s/ Robert H. George   By:
/s/ Robert H. George
 
 
Robert H. George    
Robert H. George
 
 
Vice President    
Vice President
 

 
 
BUSH HOG, INC.,
a Delaware corporation
   
SCHWARZE INDUSTRIES, INC.,
an Alabama corporation
 

 
By:
/s/ Robert H. George   By:
/s/ Robert H. George
 
 
Robert H. George    
Robert H. George
 
 
Vice President    
Vice President
 

 



 
 

--------------------------------------------------------------------------------

 
 
 
 
ALAMO GROUP SERVICES, INC.,
a Delaware corporation
   
SCHULTE (USA) INC.,
a Florida corporation
 

 
By:
/s/ Robert H. George   By:
/s/ Robert H. George
 
 
Robert H. George    
Robert H. George
 
 
Vice President    
Vice President
 

 
 
NITE-HAWK SWEEPERS, LLC, a
Washington limited liability company
   
TIGER CORPORATION,
a Nevada corporation
 

 
By:
/s/ Robert H. George   By:
/s/ Robert H. George
 
 
Robert H. George    
Robert H. George
 
 
Vice President    
Vice President
 

 
 
 
TERRAIN KING CORPORATION, a
Nevada corporation
   
GRADALL INDUSTRIES, INC., formerly
known as Alamo Group (OH) Inc., a Delaware
corporation
 

 
By:
/s/ Robert H. George   By:
/s/ Robert H. George
 
 
Robert H. George    
Robert H. George
 
 
Vice President    
Vice President
 

 
 
 
   
NP REAL ESTATE INC., an Ohio corporation
 

 
 
    By:
/s/ Robert H. George
 
 
     
Robert H. George
 
 
     
Vice President
 

 
 
 
   
HENKE MANUFACTURING CORPORATION, a Kansas corporation,
successor in interest by merger to Alamo Group
(KS), Inc.
 

 
 
    By:
/s/ Robert H. George
 
 
     
Robert H. George
 
 
     
Vice President
 

 
 
 
 
 
 
 
 
Signature Page to Ninth Amendment

--------------------------------------------------------------------------------